                       2:20-mj-07098-EIL *SEALED*
                            2:20-mj-07098-EIL     # 3 (Court
                                              # 4 Page 1 of 3only)                           Page 1 of 2                         E-FILED
                                                                                                                                 E-FILED
                                                                                                      Tuesday, 28
                                                                                                   Wednesday,  22 July,
                                                                                                                  July, 2020
                                                                                                                        2020 03:58:17
                                                                                                                               03:58:53 PM
                                                                                                                                         PM
$2 5HY :DUUDQWWR6HL]H3URSHUW\ 6XEMHFWWR)RUIHLWXUH
                                                                                                           Clerk,
                                                                                                           Clerk, U.S.
                                                                                                                  U.S. District
                                                                                                                       District Court,
                                                                                                                                Court, ILCD
                                                                                                                                       ILCD

                                              81,7(' 67$7(6 ',675,&7 &2857
                                                                             IRUWKH
                                                                 Central District of Illinois
                                                              BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                   ,QWKH0DWWHURIWKH6HL]XUHRI
             (Briefly describe the property to be seized)
            LQ 86 &XUUHQF\ KHOG DW %XVH\ %DQN LQ                              &DVH1R 0-
          DFFRXQW QXPEHU HQGLQJ LQ  DQG LQ WKH QDPH RI
                           5RQLHVKD / *UHHQ


                                  :$55$17726(,=(3523(57<68%-(&772)25)(,785(

7R $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

      $QDSSOLFDWLRQE\DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWVWKDWFHUWDLQSURSHUW\
ORFDWHGLQWKH                 &HQWUDO                'LVWULFWRI                    ,OOLQRLV                 EHVHL]HGDVEHLQJ
VXEMHFWWRIRUIHLWXUHWRWKH8QLWHG6WDWHVRI$PHULFD7KHSURSHUW\LVGHVFULEHGDVIROORZV

   LQ 86 &XUUHQF\ KHOG DW %XVH\ %DQN LQ DFFRXQW QXPEHU HQGLQJ LQ  DQG LQ WKH QDPH RI 5RQLHVKD / *UHHQ




     ,ILQGWKDWWKHDIILGDYLW V DQGDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHL]HWKHSURSHUW\

     <28$5(&200$1'('WRH[HFXWHWKLVZDUUDQWDQGVHL]HWKHSURSHUW\RQRUEHIRUH                                              
                                                                                                                         (not to exceed 14 days)
      ✔ LQWKHGD\WLPHDPWRSP
      u                                                          u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG

   8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWDOVRJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ

   $QRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDVUHTXLUHGE\ODZDQLQYHQWRU\RIDQ\SURSHUW\VHL]HG
DQGWKHRIILFHUH[HFXWLQJWKHZDUUDQWPXVWSURPSWO\UHWXUQWKLVZDUUDQWDQGDFRS\RIWKHLQYHQWRU\WR
                        +RQ (ULF , /RQJ                       
                        (United States Magistrate Judge)


    u 3XUVXDQWWR86&D E ,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
  H[FHSWIRUGHOD\RIWULDO DQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
    u IRU           GD\V QRWWRH[FHHG          u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI                    


                                                                                                s/ERIC I. LONG
                                       July 22, 2020            3:29 p.m.
'DWHDQGWLPHLVVXHG
                                                                                                         Judge’s signature

                               Monticello, IL
&LW\DQGVWDWH                                                                             +RQ (ULF , /RQJ 86 0DJLVWUDWH -XGJH
                                                                                                       Printed name and title
                          2:20-mj-07098-EIL # 4                      Page 2 of 3
                     2:20-mj-07098-EIL *SEALED* # 3 (Court only)                                   Page 2 of 2

AO 109 (Rev 11113) Warrant to Seize Propcny Subject lo Forfoiturc (Page 2)

                                                                                Return
Case No.:                                       Date and time warrant executed:                    Copy of warrant and inventory left with:
 20-MJ-7098
Inventory made in the presence of:




                                                                                                                                          Ir\




                                                                             Certilica tion


    I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.


Date:    ::,fe::z/a.0--.__
                                                                                         _J ob •   _.BcuJ:!11.I r111ted
                                                                                                                 -.5P-11ame
                                                                                                                        ~-°'LAo.t..A-LU.6._.S.0.
                                                                                                                            and 'nde
                            2:20-mj-07098-EIL # 4              Page 3 of 3




                                                   OFFICIAL CHECK
                                                                                                                               701157660
BpseyBANK                                         ISSUED BY· MONEYGAAM PAYMENT SYSTEMS, INC,
                                                  DRAWEE.
                                                             P.O. BOX 9476. MINNEAPOLIS. MN 65480
                                                             BOKF, NA
                                                             EUFAULA. OK

      Federal Seizure Warrant 20-MJ-7098                                                    DATE 07/24/2020
FOR

        Remitter Busey Bank Roniesha L Green 101528586                                                                        AMOUNT

        PAv *** Forty-Four Thousand Two Hundred and Seven Dollars and Fifty-Four Cents                                        $44,207.54

                                                                                                                  DRAWER: BUSEY BANK
 TO
 THE
ORDER      United States Secret Service
 OF




      BUSEY BANK
                                                                                                                               701157660
         CT
      Federal Seizure Warrant 20-MJ-7098                                                            DATE 07/24/2020

          Remitter     Busey Bank Roniesha L Green 101528586                                                             AMOUNT
      *** Forty-Four Thousand Two Hundred and Seven Dollars and Fifty-Four Cents                                         $44,207.54
                                                                                                     Fee

          United States Secret Service
